DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-14 recite the limitations "the at least one internal sensor" and “the alert”; there is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 12-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (US 20170236399 A1).
Regarding claims 1, 15, Ross discloses a storage system and method having location controlled access, comprising: 
a storage case having a locking mechanism including (via luggage 102 including locking mechanism, Para. 41, 43): 
an electronic lock (Para. 41, 43), 
a location device (via GPS location sensor, Para. 43, 48), 
a communications module (communications module 112, Para. 51), 
a processor, and memory storing computer readable instructions that when executed by the processor operate to (control unit 114, memory 118, Para. 49): 
receive, via the communications module, geo-fence information defining a predetermined area surrounding an entity (A set of restricted carriage locations may be contained within memory unit 118 of article of luggage 102, a memory of electronic device 104, and/or stored at remote database 106 and accessible by control unit 114., Para. 49-50), 
compare location information, captured by the location device, to determine whether the storage case is within the predetermined area (Para. 8, 51), and, 
when the storage case is within the predetermined area, activate the electronic lock according to a locked state (Para. 77).
Regarding claim 2, Ross discloses the storage case configured to accommodate a firearm (via gun safe, Para. 43).
Regarding claim 3, 18, Ross discloses the storage system of claim 1, the memory storing further computer readable instructions that when executed by the processor operate to: 
while the storage case is in the locked state, receive an access request via the communications module from an override device, and in response to the received access request, deactivate the electronic lock according to an unlocked state (via application running on electronic device 104 to unlock, Para. 43, 35).
Regarding claims 5, 12, 13, Ross discloses the storage system of claim 3, the access request being generated at the override device in response to verification of an authorized user of the override device using an authentication module at the override device (via biometric/keypad input for authentication, and status to electronic device 104 of release of locking upon authentication threshold met, Para. 43, 25, 47, 62).
Regarding claim 6, 16, Ross discloses the storage system of claim 1, the entity being an airport (Para. 50, 57).
Regarding claim 8, 19, Ross discloses the memory storing further computer readable instructions that when executed by the processor operate to generate an alert when the predetermined area is breached (an alert may be presented when the geographic location of the system indicates that the system has entered or is about to enter a restricted carriage location, Para. 48).
Regarding claim 9, Ross discloses the storage system of claim 1, the memory storing further computer readable instructions that when executed by the processor operate to: 
capture data from at least one internal sensor within the storage case, determine if an alert threshold is met by the captured data, and, generate an alert when the alert threshold is met (via threshold proximities for airports are set at 10 meters, 50 meters, 1 kilometer, and 2 kilometers, Para. 57; an alert may be presented when the geographic location of the system indicates that the system has entered or is about to enter a restricted carriage location, Para. 48).
Regarding claims 7, 17, Ross discloses the predetermined area including multiple, non-contiguous predetermined areas surrounding a plurality of airports (threshold proximities for airports, Para. 57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross, and further in view of Balgard (US 2008/0139116 A1).
Regarding claim 4, Ross fails to disclose the override device being registered with the entity.
Balgard teaches providing an authorized person access privileges in a secured area (Para. 12).
From the teachings of Balgard, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ross to include the override device being registered with the entity in order to provide access privileges to the storage system to an authorized person, thereby allow inspections to be performed on the item secured in the storage system.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross, and further in view of Crawford (US 20100017621 A1).
Regarding claim 10, Ross fails to disclose the at least one internal sensor including a light detector, the alert threshold including a light threshold.
Crawford teaches including a tamper detector including a photodetector to sense tampering of a housing of a secured device (Para. 36).
From the teachings of Crawford, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ross to include at least one internal sensor including a light detector, alert threshold including a light threshold in order to sense tampering of the storage system, thereby improve security.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross, and further in view of Hyde (US 20150168100 A1).
Regarding claim 11, Ross fails to disclose the at least one internal sensor including an accelerometer, the alert threshold including acceleration of the case above a predefined threshold.
Hyde teaches a secured device including an accelerometer to sense unauthorized entry (Para. 10).
From the teachings of Hyde, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ross to include the at least one internal sensor including an accelerometer, the alert threshold including acceleration of the case above a predefined threshold in order to sense unauthorized entry to the storage system, thereby improve security.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross, and further in view of Pace (US 7,209,048).
Regarding claim 14, Ross teaches a power source (116, Para. 37), but fails to disclose an internal sensor issuing an alert, the alert threshold including a disconnection of the power source from wall power.
Pace teaches including a sensor to generate an alert upon sensing a disconnection of power source from wall power (col. 1, lines 53-65).
From the teachings of Pace, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ross to include an internal sensor issuing an alert, the alert threshold including a disconnection of the power source from wall power in order to monitor battery status, thereby prevent battery power deficiency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689